Appeal by defendants from an order of the Supreme Court at Special Term, entered in Franklin County on October 25, 1954, changing the place of trial of an automobile negligence action from the County of Franklin to the County of Clinton on the grounds that the convenience of witnesses and the ends of justice would be served thereby. The plaintiff resides in Clinton County and the accident happened there. The moving papers establish that the preponderance of material witnesses reside in Clinton County. There was no abuse of discretion in changing the place of trial to that county. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.